DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13 and 14, “the constriction region” lacks antecedent basis. It is unclear if Applicant meant for this claim to depend on claim 9 (which would have proper antecedent basis) or to introduce a less specific constriction region with the required minimum thickness. 
In claim 16, what structure is supposed to have the nominal volume. It is treated as if “the barrel” was inserted after “wherein”.
In claim 18, “the at least partially conically shaped upper portion” lacks antecedent basis. It is treated as the cone region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11, 12, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimard (US 4,599,082).
Regarding claims 1-3, Grimard discloses a glass syringe barrel (Col.10 ll 44), comprising: a top end 25 through which a liquid can be ejected; a bottom end 27 into which a plunger stopper can be pushed (fig 1); a longitudinal axis Lbarrel through the top and bottom ends; and a cone region 24 having a first end that corresponds to the top end and a second end (figs 1 and 2), the cone region has a length l1 and has an outer diameter d1 at the second end (fig 2); a shoulder region having a first end that is adjacent to the second end of the cone region and a second end (fig 2), wherein the shoulder region has an outer contour that comprises a concave and substantially circular arc-shaped area c1 with an outer radius r1 beginning below the second end of the cone region (see annotated figure) and a convex and substantially circular arc-shaped area c2 with an outer radius r2 beginning above the second end of the shoulder region (see annotated figure); and a body region having a first end that is adjacent to the second end of the shoulder region and a second end that corresponds to the bottom end (fig 2), wherein the body region has an outer diameter d2 and a glass thickness n2.


    PNG
    media_image1.png
    391
    604
    media_image1.png
    Greyscale

While Grimard substantially discloses the invention as claimed, it does not disclose wherein r1 is in a range from 0.5 to 3 mm.  
While Applicant discloses (and later claims) many different dimensions, it is of critical importance that claim 1 does not claim any other dimension. Claim 6, for example and which is indicated allowable, requires ranges for both r1 and r2, such that it is not considered obvious to modify the syringe without a specific teaching for such ranges and/or ratios (of the two radiuses with respect to each other). However, claim 1 could be arrived at by simply sizing (and/or resizing) the device of Grimard for an intended use (especially based on dose size). One of ordinary skill in the art can see that Grimard discloses a device with the claimed outer radius but is silent as to any specific size, yet claiming the radius is in a range from 0.5 to 3 mm is overlapping with the expected radius of a syringe of relatively normal size.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine workable ranges for the range of r1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In the instant application, this only requires determining an appropriate, workable range/value for r1 to effect delivery.
Regarding claim 11, wherein the shoulder region comprises an outer shoulder angle alpha in a range from 6 to 28° (the shoulder region is a quarter of a circle and has a ninety-degree range with respect to either the longitudinal axis or transverse axis which encompasses upon Applicant’s claimed range).  
Regarding claim 12, wherein the shoulder region comprises an inner shoulder angle beta in a range from 22 to 50° (the shoulder region is a quarter of a circle and has a ninety-degree range with respect to either the longitudinal axis or transverse axis which encompasses upon Applicant’s claimed range).   
Regarding claim 16, while Grimard substantially discloses the invention as claimed, it does not disclose the barrel has a nominal volume V in a range from 0.5 to 11 ml. Determining an appropriate volume for the syringe depends on its intended use and would be obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine an appropriate nominal volume for the syringe of Grimard for its intended use (especially based upon how much fluid is intended to be delivered for a particular treatment).
Regarding claim 19, Grimard discloses a syringe, comprising: the glass syringe barrel of claim 1 (see claim 1 above); and a plunger stopper 36 in the bottom end (fig 1).  
Regarding claim 20, further comprising a pharmaceutical composition 44/45 in an inner volume of the glass syringe barrel (fig 1).
Claim(s) 8-10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimard (US 4,599,082) in view of Delabie (US 9,017,291).
Regarding claim 8, while Grimard substantially discloses the invention as claimed, it does not disclose a constriction region that is located between the cone region and the shoulder region, the constriction region having a first end that is adjacent to the second end of the cone region, a second end that is adjacent to the first end of shoulder region and an outer contour c3, wherein the constriction region has a length l1’, a minimum outer diameter d1' < d1 below the first end of the constriction region and an outer diameter d1" at the second end of the constriction region.  
Delabie discloses a constriction region (fig 7, items 7 and part of 5 – see annotate figure) that is located between the cone region 6 and the shoulder region (perimeter of circle in annotated figure that is contacting the syringe), the constriction region having a first end that is adjacent to the second end of the cone region (fig 7), a second end that is adjacent to the first end of shoulder region (fig 7) and an outer contour c3, wherein the constriction region has a length l1’, a minimum outer diameter d1' < d1 below the first end of the constriction region and an outer diameter d1" at the second end of the constriction region (fig 7). This constriction portion allows for better attachment to other structures (such as the Luer 8 in fig 6B). 


    PNG
    media_image2.png
    540
    652
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Grimard such that it defines a constriction region that is located between the cone region and the shoulder region, the constriction region having a first end that is adjacent to the second end of the cone region, a second end that is adjacent to the first end of shoulder region and an outer contour c3, wherein the constriction region has a length l1’, a minimum outer diameter d1' < d1 below the first end of the constriction region and an outer diameter d1" at the second end of the constriction region as taught by Delabie to allow for stronger connections to other structures, such as Luer threads.
Regarding claim 9, see combination in claim 8. Part of the modification of Grimard would include the outer contour c3 in the constriction region is conically shaped (Col.5 ll 4 and 5) with di' < d1" and wherein at the second end of the constriction region, the outer contour c3 in the constriction region merges into area c, without any offset (fig 7).  
Regarding claim 10, while Grimard substantially discloses the invention as claimed, it does not disclose wherein in the constriction region a first line that runs parallel to the longitudinal axis Lona and a second line that runs parallel to the outer contour c3 and that runs in the same plane as the first line include an angle y, wherein y is in the range from 0.3 to 2.50.  
However, Delabie discloses the device is tapered (fig 6) for attaching to Luer (Col.1 ll 5). The standard Luer taper is 6% or 1.72 degrees from the centerline (see standards ISO 80369). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Grimard such that the constriction region a first line that runs parallel to the longitudinal axis Lona and a second line that runs parallel to the outer contour c3 and that runs in the same plane as the first line include an angle y, wherein y is in the range from 0.3 to 2.50 (specifically 1.72 degrees) as taught by Delabie to assist Grimard in attaching to Luer connectors (the most notoriously well-known type of connector in the medical arts). 
Regarding claims 13 and 14, while Grimard substantially discloses the invention as claimed, it does not disclose wherein the maximum thickness of the glass in the constriction region is in the range from 1.3 to 2.1 mm, nor 1.1 to 1.9 mm. 
Grimard does give guidance with respect to the constriction region, for example Dc is 4.8 mm (Col.6 ll 44 and 45), which means the constriction region has a radius of 2.4 mm (which includes channel 4 and the thickness of the glass). Thus even if the channel was only 25% of the radius, it would mean the maximum wall thickness is 1.8 mm. Grimard is also concerned with possible breakage of the device and ties the diameters to decreased likelihood of breakage (Col.6 ll 39-48 resulting in Col.6 ll 49-61). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine through routine experimentation an appropriate maximum glass thickness for the constriction region to provide strength and decrease the likelihood of breakage (while still achieving the ultimate goal of delivering fluid), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimard (US 4,599,082) in view of Santucci-Aribert et al (US 2015/0322366, hereafter referred to as S-A).
Regarding claim 17, while Grimard substantially discloses the invention as claimed, it does not disclose a coating that at least partially superimposes the interior surface of the body region.  
S-A discloses a lubricant coating 9 that at least partially superimposes the interior surface of the body region (fig 2). This ensures good gliding movement of the stopper within the barrel (¶5).
	It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Grimard with a coating that at least partially superimposes the interior surface of the body region as taught by S-A to ensure good gliding movement of the stopper within the barrel
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimard (US 4,599,082) in view of Bush et al (US 7,776,018).
Regarding claim 18, while Grimard substantially discloses the invention as claimed, it does not disclose a needle attached to the at least partially conically shaped upper portion via a Luer connector and wherein the needle is sealed with a needle cap.  
Bush discloses a needle 38 attached to the at least partially conically shaped upper portion 24 (fig 6) via a Luer connection (Col.6 ll 30-34) and wherein the needle is sealed with a needle cap 28 (fig 1). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, modify Grimard such that it includes a needle attached to the at least partially conically shaped upper portion via a Luer connector and wherein the needle is sealed with a needle cap as taught by Bush to provide a means by which to dispense the liquid which protects against contamination of the needle prior to delivery and provides protection from accidental needlesticks after delivery.
Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and the double patenting issue below). The examiner did not find a teaching or suggestion for the claimed contour (as given by the equation), the particular claimed contour appears to provide strength which requires a high breakage force (based on Applicant’s specification).
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and the double patenting issue below). The examiner did not find a teaching or suggestion for the claimed outer radiuses in both claims 1 and 6/7, the particular claimed ranges appear to provide strength which requires a high breakage force (based on Applicant’s specification).
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Similar to above, the examiner did not find a teaching or suggestion for the particular glass thickness and angle in the shoulder region, in addition to the particular claimed outer radius as this combination appears to provide strength which requires a high breakage force (based on Applicant’s specification). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15-17 of copending Application No. 16/991,104. The pending claims are obvious variants (with some limitations from the independent claim in the dependent claims and vice versa).  
This is a provisional nonstatutory double patenting rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783